 I am
extremely pleased to bring warm and cordial greetings from
the Government and people of Saint Kitts and Nevis. It is
indeed with a profound sense of pleasure and honour that I
address this, the forty-eighth session of the General
Assembly of the United Nations.
First, I should like to express my sincere
congratulations and appreciation to the outgoing President,
Mr. Stoyan Ganev, for the very proficient and skilful manner
in which he handled last year’s deliberations.
I hasten to extend to you, Sir, our new President, a very
hearty welcome. Your presence in the Chair is a source of
great joy and pride to all of us from the Caribbean. I know
that you will bring your vast experience and great skill to
bear on these proceedings. I wish to assure you of my
country’s continued support and willing cooperation.
I should also like to commend most highly our
Secretary-General, Mr. Boutros Boutros-Ghali, whose
commitment to the furtherance of the cause of peace,
equality, freedom and democracy world wide stands out as
a testament to hope and prosperity in a time of conflict and
social chaos.
Last week the world was shocked by the tragedy of the
earthquake which caused such extensive loss of life in India.
I extend condolences to the Government and people of India
on behalf of the Government and people of Saint Kitts and
Nevis. I know that the world community will continue to
respond in appropriate measure with timely assistance.
My Government regrets the startling and violent events
that have been occurring in Russia over the past few days,
and we express the hope that peace will quickly return and
that democracy will indeed come to the people of Russia.
On 19 September my country, Saint Kitts and Nevis,
celebrated the tenth anniversary of our independence. On 23
September it was 10 years since I had in this Hall
announced our nation to the world, indicating the principles
that would guide our participation in world affairs and the
objectives that we would pursue. The principles enunciated
then are timeless and unchanging, and I can only ask the
Assembly to revisit them with me as I quote:
"The rights and freedoms embodied in the Constitution
of Saint Kitts and Nevis reflect our commitment to the
sanctity of human life, and of human dignity, the rights
of the individual, and the non-violent pursuit of
happiness." (A/38/PV.3, p. 41)
At that time the East and the West stood precariously
balanced on the brink of the total nuclear annihilation of the
human species. Today the world breathes a collective sigh
of relief as the process of reducing nuclear armaments is
genuinely proceeding.
Initially Saint Kitts and Nevis refused to sign the
nuclear Non-Proliferation Treaty. Our position was a
principled one, because while we supported the objective of
stemming the spread of nuclear weapons among countries,
we felt that in practical terms it would be meaningless unless
those countries with the largest stockpiles of nuclear
weapons made meaningful reductions in their arsenals.
Forty-eighth session - 4 October l993 21
Saint Kitts and Nevis has now signed the Treaty. I call on
all countries with nuclear weapons or the capacity to make
them to join in the global effort for the complete elimination
of nuclear weapons.
Our attention is focused now on conventional conflicts
in various arenas. The fighting and the attendant atrocities
reported from the theatre of conflict in Bosnia and
Herzegovina represent a serious affront to every principle of
human sanctity and human dignity that we share within this
body of nations. The United Nations is endeavouring to
fulfil a humanitarian mission, but we must redouble our
efforts to bring an end to the fighting. We cannot but
express our condemnation and abhorrence at the atrocity of
"ethnic cleansing" being attempted in that theatre of conflict.
The Government of Saint Kitts and Nevis appeals to all the
parties involved in this brutal conflict to heed the call of the
international community to broker a peaceful settlement and
to respect the efforts of the United Nations to implement
effective programmes aimed at ending the civil war and at
providing humanitarian assistance to those victims caught in
the crossfire.
My Government commends the efforts of the United
Nations in delivering humanitarian assistance to the people
of Somalia who face the threat of disease, hunger, starvation
and imminent death. At the same time, my Government
deplores the barbarous attacks on United Nations personnel
deployed in Somalia by forces loyal to Somali factions. We
would also like to add our voice in protest against the killing
of 23 Pakistani peace-keeping soldiers, and others
subsequently. Although we would wish to see the
perpetrators punished, it is our hope that the United Nations
will remain faithful to its original mandate to keep the peace
and feed the hungry.
My country looks forward to an early end and a
permanent solution that will permit the process of
development to be resumed. We sincerely hope that this
crisis does not threaten the prospects for peace in the Horn
of Africa.
Elsewhere in Africa hope has come alive. I refer in
particular to the developments in South Africa. The
Government of Saint Kitts and Nevis welcomes the
announcement of the prospects of non-racial and multi-party
elections scheduled to take place in South Africa in April
l994. The Caribbean has always been unambiguous and
emphatic in its condemnation of apartheid. There is no
doubt that our commitment and our principled stand has
contributed to the inevitable dismantling of the unjust system
of apartheid.
We are at the threshold of a new South Africa which
offers to its people an unprecedented opportunity to write a
new chapter in the history of South Africa whereby the
eradication of apartheid could lead to the creation of a new,
united, non-racial and democratic society. We are extremely
encouraged by the progress in the negotiations taking place
between the Government of F. W. de Klerk, Nelson Mandela
of the African National Congress (ANC), and members of
other political parties in South Africa. While there are still
major difficulties, we call upon all parties to seize this
opportunity to bring peace and freedom to all South
Africans.
However, Member Governments must maintain their
vigilance until the Transitional Executive Council has been
established, with the proper terms of reference clearly
outlined and defined, to allow for the integration and active
participation of all races within the developmental and
governmental process of that country. But Saint Kitts and
Nevis supports Nelson Mandela’s call for the removal of
sanctions at this time.
The involvement and influence of the United Nations in
conflict resolution have been outstanding in recent times. In
this regard, my delegation wishes to applaud the timely
efforts of the United Nations and the Organization of
American States (OAS) to bring the relevant parties in the
Haitian crisis to the negotiating table. My Government
welcomes the Governors Island Agreement brokered by the
United Nations, which resulted in talks between
President Jean-Bertrand Aristide and the military high
command in Haiti. The appointment and installation of
Prime Minister Malval, who was chosen by President
Aristide, was a significant achievement.
The international community must provide support and
security to ensure the safe return of President Aristide,
following which a major development offensive, with
institution-building, must be mounted and sustained. Haiti
must be given the same high priority as is accorded to other
areas of conflict or poverty in the world.
Changes in international affairs are taking place with a
startling rapidity and suddenness that could not possibly have
been predicted. Who would have expected the surprising but
very welcome rapprochement between Israel and the
Palestine Liberation Organization (PLO), which now offers
a genuine prospect for peace in the Middle East? The peace
prospect is obviously very fragile, but we must all support
it and give it every opportunity to prosper. The realities of
the present world situation call not for a hardening of
traditional attitudes, but for a genuine search for solutions,
22 General Assembly - Forty-eighth session
even if they require unprecedented approaches and
compromises.
Also in relation to that region, we welcome the
finalization of the demarcation of the boundary between
Kuwait and Iraq, which was accomplished by the Iraq-
Kuwait Boundary Demarcation Commission on 20 May
1993. We also welcome the adoption by the Security
Council of its resolution 833 (1993), in which it guaranteed
the inviolability of the boundary between the two States.
We expect that this guarantee will serve as a deterrent
against future conflict between Kuwait and Iraq, and also
enhance stability and security in the region. Iraq is called
upon to respect the terms of Security Council resolution 833
(1993) and other relevant Security Council resolutions.
Who would have predicted the fall of the Berlin Wall
and the reunification of East and West Germany? Who
would have predicted the breakup of the Soviet Union and
the subsequent United Nations membership of a large
number of new sovereign States? The United Nations has
been in the midst of it all. We have welcomed the
membership of North and South Korea, ideological
differences notwithstanding. And we support their efforts
towards reunification.
It is clear that membership in the United Nations is
neither a deterrent to reunification, as we saw in the case of
Germany, nor to fragmentation, as we saw in the case of the
Soviet Union. Whatever the aspirations of a country’s
people, as determined by that people, these can be
accommodated within the framework and forum of the
United Nations, which is more effective as an organ
operating by a process of inclusion than one operating by a
process of exclusion.
In that context, my Government calls on the United
Nations to begin the process that would eventually lead to
the admission of the Republic of China on Taiwan into this
Organization. The Republic of China on Taiwan has proved
itself to be a country that espouses the principles inherent in
the United Nations Charter, a country dedicated to peace,
social tranquillity and economic development, not only for
its people, but also for the peoples of other nations.
I want to extend a warm welcome to those who have
become Members of this august body and to congratulate
them on seeking membership within this brotherhood of
nations. Membership itself implies an acceptance of the
United Nations Charter and a recognition of the importance
of the Organization’s objectives. I want to assure these new
Member States of my Government’s readiness to extend a
willing hand of friendship and cooperation as we work
together to further the cause of global peace and human
development.
The Government of Saint Kitts and Nevis fully
subscribes to the policy of universality of membership. It is
our strong belief that once a country satisfies the
prerequisites for membership it should be allowed to join
and to participate actively in the international fraternity of
nations dedicated to upholding the principles of the Charter.
It is timely, in the context of membership, to examine
the issue of the planned restructuring of the United Nations.
I would like to underscore the fact that the Government of
Saint Kitts and Nevis is fully supportive of the movement
towards restructuring the United Nations with a view to
ensuring that such restructuring will lead to the creation of
more efficient and effective organs that are responsive to the
development needs of States Members of the Organization.
This restructuring should include both the permanent and the
non-permanent membership of the Security Council.
As we seek to proceed with plans for the restructuring
of the United Nations, the Government of Saint Kitts and
Nevis wishes emphasis to be placed on ensuring that
equitable geographic representation is seen to be encouraged,
especially in respect of decision-making and in respect of
positions within the Secretariat. For too long, countries like
mine in the Caribbean have not been adequately represented
within the United Nations Secretariat. I wish to suggest
also that due consideration be given to the establishment of
a United Nations office in the eastern Caribbean to serve the
interests of the smaller island-States that comprise the
Organization of Eastern Caribbean States (OECS).
We have looked at the questions of membership and
restructuring of the United Nations. It is important for us to
review the question of the mission of the Organization. The
Charter calls for the promotion of the economic and social
advancement of all peoples. Ten years after our
independence, Saint Kitts and Nevis would like to remind
the Assembly of the mission as we perceived it then:
"We seek the establishment of a new international
economic order, for a redeployment of the world’s
resources and for the implementation of mechanisms to
increase the flow of assistance towards the world’s
poor." (A/38/PV.3, p. 42)
We ask ourselves: to what extent are these objectives
being realized? To what extent is the mission being
fulfilled? The answers are gravely disappointing. The new
Forty-eighth session - 4 October l993 23
international economic order that seems to be emerging is
one in which the developed and the more powerful countries
are creating mega-sized trading and economic blocs, and
seeking to establish rules designed to secure their own
aggrandizement at the expense of small developing countries
like ours in the Caribbean, which are being quietly but
surely marginalized. We see the developed and powerful
countries seeking to redeploy the world’s resources, as found
in the biodiversity of our forests and the vastness of the
ocean resources, for their own benefit, on the spurious
ground that the technology is theirs and not ours. We see
flows of direct assistance to developing countries drying up,
and more so for the countries of the Caribbean. It would
appear that the hope of seeing this mission fulfilled is less
realizable now than it was 10 years ago.
Some will say that the danger of nuclear war is
diminished. Some will say that many conflicts are being
resolved, even though new ones are springing up. And
peace is being realized in many former areas of conflict.
That is all true. The question remains, however: What sort
of peace are we experiencing? Peace in Haiti is fragile;
peace in the Middle East is uneasy; peace in Africa is
unstable. I submit that the prospects for lasting peace would
be immeasurably enhanced if we sought to achieve that
peace through development.
Peace and development have always been linked, but
they are always portrayed as following parallel courses. My
country contends that their paths must be merged and that
we must achieve the one, peace, as a consequence of the
other, development - development which must be sustainable
and sustained.
It is important that all sectors of our communities have
the opportunity to participate in the process of development
and to enjoy its benefits. In Saint Kitts and Nevis, we
ensure as a matter of policy that women are empowered to
be effective participants in development. Our Ministry of
Women’s Affairs designs and implements programmes for
training and mobilizing women in a variety of areas essential
to the development of our country. This is an approach we
recommend to all developing countries as part of the process
of maximizing our human resources.
My Government welcomes the call for a Global
Conference on the Sustainable Development of Small Island
Developing States, scheduled to convene in Barbados in
April 1994. We hope that this will result in tangible benefits
for the small island developing economies of the Caribbean
and in a recognition of our special characteristics and needs.
There is developing in international affairs - in relation to
the General Agreement on Tariffs and Trade (GATT), the
North American Free Trade Agreement (NAFTA), the
European Common Market and the International Monetary
Fund (IMF) - a "one size fits all" mentality, or a "one
prescription for all countries approach". These are obviously
out of place in matters of development and human needs.
The peculiarities and differences which prompted the
adoption of special economic arrangements - the Caribbean
Basin Initiative, the Trade and Investment Agreement
between Canada and the Caribbean Community Countries
(CARIBCAN) and the Lomé Convention - are still very
present today, and are likely to remain so, because our
islands are not going to become any larger. In fact, we
suffer from serious coastal erosion, which can be properly
addressed only if substantial financial assistance is
forthcoming.
I appeal to the Member nations of this august body to
recognize also the fragility of our export commodities, such
as sugar and bananas, as their producers represent the major
employers, and they are significant sources of foreign
exchange, for many Caribbean countries. Any loss, no
matter how small, of the limited access which these products
from the Caribbean enjoy could have catastrophic
consequences for the economies and lives of the people in
the Caribbean, and by extension could undermine the
socio-political tranquillity of the region.
I cannot overemphasize the vulnerability of the
Caribbean’s ecosystem and the need for constant vigilance
with respect to its protection and preservation. It is against
this backdrop that my Government, along with other
Governments of the Caribbean Community (CARICOM),
strongly condemns the transboundary movement of toxic
waste and of nuclear and other hazardous materials through
the Caribbean basin. We therefore call upon the
industrialized countries to refrain from exporting their waste
to or through the Caribbean region. We also deplore the
dumping of ship-generated waste in our Caribbean waters,
and call upon all ships’ operators to discontinue the practice.
Those waters are indeed a significant part of our economic
patrimony.
The Rio Summit was a watershed for unprecedented
partnership and international cooperation in the area of
environmental protection. The approach that we as nations
adopt on the environment should be modelled in such a way
as to demonstrate our commitment to human development,
environmental protection and sustainable growth.
24 General Assembly - Forty-eighth session
I want to make a strong appeal to the industrialized
countries and the multilateral agencies to be more rational
and more sensitive to the developmental needs of the
developing world, especially island communities, in their
approach to dealing with the environment. Environmental
concerns must be appropriately considered within the context
of sustainable development. The peoples of the developing
countries are entitled to an improved standard of life. The
industrialized North, therefore, should not use a single policy
on environment as a yardstick for assessing an individual
country’s eligibility for developmental assistance.
My Government firmly believes that our environment
must be protected and preserved at all costs - not at the
expense of our people’s standard of living, but rather to
enhance their quality of life. The desirability of
environmental protection must be appropriately balanced
against the imperatives of human development.
The problem of environmental degradation concerns a
global common which we all share, and it is only through
international collaboration and an adequate transfer of
technical and financial assistance from developed to
developing countries that we can begin to arrest and, hence,
eventually solve this problem.
While we attempt to harness our collective efforts to
improve the standard of living of our citizens, we are faced
with the increasing danger of drug trafficking and
narco-terrorism. We can ill afford to relax our resolve.
While we seek peace on other fronts we must continue to
wage war relentlessly on the illicit drug trade and those who
work so assiduously to bolster it. There is an urgent need
for greater financial assistance and technical expertise to
combat this problem. It is the children, the flower of our
youth, the promise of our nations’ tomorrows, who are being
destroyed today.
At the historic children’s Summit in 1990, we set
ourselves the task of creating a better world for children and
of equipping them now to manage it in the future. The
challenge is vast, involving their educational, health,
physical, mental and psychological development, and we
must make ourselves equal to the task.
There can be no greater or more noble mission than to
ensure that our youth from developing nations, small or
large, as from developed nations, is given every opportunity
to aspire to a better quality of life. We can better achieve
this in a world of peace, and we can better realize and
maintain that peace through development.
